Exhibit 10.1

CONSULTING AGREEMENT

                This Consulting Agreement (this “Agreement”) is entered into on
May 18, 2001 between BORLAND SOFTWARE CORPORATION, a Delaware corporation (the
“Company”), and DAVID HELLER (the “Consultant”).

                WHEREAS, the Company desires to obtain the benefit of the
Consultant’s knowledge and experience by retaining the Consultant, and the
Consultant desires to accept such position, for the term and upon the other
conditions hereinafter set forth.

                NOW, THEREFORE, in consideration of the mutual promises and
agreements contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Consultant hereby agree as follows:

1.  

EFFECTIVE DATE AND CONSULTING TERM:   This Agreement shall be effective on the
date first written above (the “Effective Date”). The Consultant shall commence
rendering his consulting services hereunder on May 30, 2001 and shall continue
to render such services for a three-year term expiring on May 29, 2004 (the
“Consulting Term”), unless the Consulting Term shall be earlier terminated in
accordance with Section 7 or 8 below. Each twelve month period during the
Consulting Term that commences on May 30 and ends on May 29 of the following
year shall be referred to herein as a “Year”.


2.  

POSITION AND DUTIES:   During the Consulting Term, the Consultant shall, at the
request of the Company’s Chairman of the Board, Chief Executive Officer or Board
of Directors, render consulting services to the Company relating to strategic
planning, product development and general business and financial matters. During
the first Year of the Consulting Term, the Consultant shall not be required to
devote more than 100 hours to the rendering of his consulting services
hereunder, and during the second Year of the Consulting Term, the Consultant
shall not be required to devote more than 50 hours to the rendering of his
consulting services hereunder. During the third Year of the Consulting Term, the
Consultant shall not be required to cause the Consultant to devote more than 25
hours to the rendering of consulting services hereunder.


3.  

LOCATION:   The Consultant’s consulting services shall be rendered at the
Company’s principal executive offices or at any other mutually agreeable
location. The Company shall not be required to provide the Consultant with
office space or secretarial or other support services in connection with his
rendering of consulting services hereunder.


4.  

COMPENSATION:   The Consultant shall be compensated by the Company as follows:


  a.

Consulting Fees:  During the first Year of the Consulting Term, the Consultant
will be paid the sum of $40,000. During the second Year of the Consulting Term,
the Consultant will be paid the sum of $20,000. During the third Year of the
Consulting Term, the Consultant will be paid the sum of $10,000. During the
Consulting Term, the Consultant’s fees shall be payable monthly in equal
installments, regardless of the actual number of hours devoted by the Consultant
to the rendering of services hereunder during any month in the Consulting Term.


  b.

Expenses:  During the Consulting Term, the Company shall reimburse the
Consultant for all business expenses reasonably incurred by the Consultant in
the performance of his consulting services hereunder as requested by the
Chairman of the Board, Chief Executive Officer or Board of Directors, upon
submission to the Company of appropriate documentation in respect of such
expenses and approval by the Chief Executive Officer.


  c.

Benefits:  During the Consulting Term, the Consultant shall not be entitled to
any employee benefits (e.g., group health insurance, vacation, sick leave,
severance or 401(k) participation) from the Company.


  d.

Stock Options:  Any Company stock options previously granted to the Consultant
by the Company shall, subject to the terms of the applicable plan and agreement
pursuant to which they were granted, continue to vest and remain exercisable.


5.  

INDEPENDENT CONTRACTOR:  During the Consulting Term, the Consultant shall be an
independent contractor and not an employee of the Company. Accordingly, the
Consultant shall be responsible for payment of all taxes for remuneration
received under this Agreement, including Federal and State income tax, Social
Security tax, Unemployment Insurance tax, and any other taxes or business
license fees as required.


6.  

EFFORTS:  The Consultant shall devote reasonable efforts and attention in
rendering his services hereunder.


7.  

VOLUNTARY TERMINATION:  The Consultant may voluntarily terminate his consultancy
for any reason upon providing the Company with 30 days’ prior written notice. In
the event Consultant voluntarily terminates his consultancy with the Company,
the Consultant shall be entitled to no compensation from the Company other than
in respect of (x) any monthly installment of consulting fees earned but not yet
paid as of the effective date of his termination and (y) the reimbursement of
his expenses in accordance with Section 4(b).


8.  

OTHER TERMINATION:  The Consultant’s consultancy may be terminated by the
Company in the event of the Consultant’s death or disability (as defined below)
or for cause (as defined below). Upon any termination under this Section 8, the
Consultant shall be entitled to no compensation from the Company other than in
respect of (x) any monthly installment of consulting fees earned but not yet
paid as of the effective date of his termination and (y) the reimbursement of
his expenses in accordance with Section 4(b) above. For purposes of this
Agreement, (a) “disability” means the Consultant’s inability to perform services
for any consecutive 120-day period as a result of a physical and/or mental
impairment and (b) “for cause” means a termination of the Consultant’s
consultancy by the Company for any of the following reasons: (i) any action
taken by the Consultant which has a material and detrimental affect on the
Company, its shareholders, its reputation or its businesses; (ii) the
Consultant’s willful and continued refusal to perform any duty reasonably
assigned to him in accordance with the provisions of this Agreement; (iii) any
breach of this Agreement by the Consultant, which if curable, is not cured
within 10 days following written notice from the Company to the Consultant of
such breach; (iv) the Consultant’s conviction (including any plea of guilty or
nolo contendere) for any criminal act which impairs the Consultant’s ability to
perform his duties under this Agreement; or (v) the Consultant becoming an
officer, director, employee or agent of, or a consultant to, a corporation,
person, firm or entity, which in the reasonable determination of a majority of
the full membership of the Company’s Board of Directors results in, or is likely
to result in, a conflict of interest with the Consultant’s position as a
consultant to the Company.


9.  

NON-SOLICITATION:  During the period from the Effective Date through the end of
the Consulting Term and for a twelve month period thereafter, the Consultant
will not, directly or indirectly, recruit, induce or otherwise attempt to
persuade any person who is now, or who subsequently becomes an employee, sales
representative or consultant of the Company to terminate his or her relationship
with the Company.


10.  

CONFIDENTIALITY:  The Consultant shall not, commencing on the Effective Date and
at all times thereafter, directly or indirectly communicate or divulge to, or
use for the Consultant’s own benefit or for the benefit of any other person, or
entity, any of the Company’s trade secrets, proprietary data and confidential
information (including, without limitation, nonpublic information pertaining to
or derived from (i) meetings or deliberations of the Company’s Board of
Directors (or any committee thereof) and (ii) discussions with any officer or
employee or former officer or employee of the Company, member or former member
of the Company’s Board of Directors or any current of former agent or attorney
of the Company) communicated to or otherwise learned or acquired by the
Consultant in the course of his service hereunder or in the course of his
service on the Company’s Board of Directors.


11.  

MUTUAL RELEASE:  The Consultant on behalf of himself and his successors, assigns
and heirs and on behalf of each person or entity claiming through any of them,
and the Company, on behalf of itself and its affiliates, their respective
successors and assigns and each person or entity claiming through any of them,
hereby forever relieves, releases and discharges the other (and, as applicable,
any released party’s successors, predecessors, assigns, heirs, agents,
directors, officers and employees) from any and all claims, debts, liabilities,
demands, obligations, actions, or causes of action, whether arising out of acts
or omissions occurring before the execution of this Agreement, whether known or
unknown, apparent or concealed; provided, however, that nothing herein shall be
deemed to release (i) the Company or the Consultant in connection with their
respective rights and obligations under this Agreement or any stock option
agreement, (ii) the Consultant’s rights to indemnification or reimbursement
under the Company’s by-laws, articles of incorporation, directors and officers
liability insurance policies or indemnification agreements and (iii) the
Consultant’s rights to reimbursement of expenses incurred in respect of his
service on the Company’s Board of Directors. The Consultant and the Company
acknowledge that they have read Section 1542 of the Civil Code of the State of
California, which states in full that:


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


 

The Consultant and the Company waive any rights that they have or may have under
Section 1542 of the Civil Code of the State of California to the full extent
that they may lawfully waive such rights pertaining to this release, and affirm
that they are releasing all known and unknown claims that they have or may have
against any of the parties referred to in this Section 11.


12.  

DISPUTE RESOLUTION:  In the event of any dispute or claim relating to or arising
out of the Consultant’s relationship with the Company, this Agreement, or the
termination of the consultancy with the Company for any reason (including, but
not limited to, any claims of breach of contract, wrongful termination or age,
disability or other discrimination), any dispute or claim shall be fully,
finally and exclusively resolved by binding arbitration conducted by the
American Arbitration Association in Santa Clara County, California. The
Consultant and the Company hereby knowingly and willingly waive their respective
rights to have any such disputes or claims tried by a judge or jury.
Notwithstanding the foregoing, this arbitration provision shall not apply to any
disputes or claims relating to or arising out of (i) the actual or alleged
misuse or misappropriation of the Company’s property, including, but not limited
to, its trade secrets or proprietary information or (ii) the Consultant’s actual
or alleged breach of Sections 9 and 10 above.


13.  

SEVERABILITY:  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.


14.  

ASSIGNMENT:  This Agreement may not be assigned by either party hereto without
the prior written consent of the other party, except that the Company may assign
this Agreement to a corporation succeeding to substantially all the assets or
business of the Company whether by merger, consolidation, acquisition, or
otherwise.


15.  

ENTIRE AGREEMENT:  This Agreement constitutes the entire agreement between
Consultant and the Company regarding the terms and conditions hereof, and
supersedes all prior negotiations, representations or agreements between
Consultant and the Company regarding the Consultant’s consultancy, whether
written or oral.


16.  

MODIFICATION:  This Agreement may only be modified or amended by a supplemental
written agreement signed by Consultant and an authorized officer of the Company.


17.  

COMPANY:  The term "Company" as used in this Agreement means and includes not
only Borland Software Corporation, but also any subsidiary, parent or affiliated
corporation of Borland Software Corporation.


18.  

EACH PARTY THE DRAFTER:  This Agreement and the provisions contained in it shall
not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party's legal representative to draft
any of its provisions.


19.  

GOVERNING LAW:  This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California without reference to the
conflict of laws principles thereof or of any other jurisdiction.


                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date first written above.


BORLAND SOFTWARE CORPORATION

By:  /s/ Keith E.Gottfried                        Name: Keith E. Gottfried  
  /s/ David Heller                     Title: Senior Vice President, General  
DAVID HELLER           Counsel & Corporate Secretary      